Appeal by the defendant from a sentence of the Supreme Court, Queens County (O’Dwyer, J.), imposed March 14, 1991, upon her conviction of criminal possession of a controlled substance in the second degree, upon her plea of guilty.
Ordered that the judgment is affirmed.
The defendant did not effectively waive her right to appeal, because the court made no inquiry on the record as to whether she understood that the waiver was part of her plea agreement or that she agreed to it knowingly, intelligently, and voluntarily (see, People v Callahan, 80 NY2d 273, 283; People v Ramos, 152 AD2d 209). However, the sentence imposed was neither harsh nor excessive (see, CPL 470.15 [2] [c]; [6] [b]; People v Thompson, 60 NY2d 513, 519; People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, Lawrence, Altman and Friedmann, JJ., concur.